DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 10, 11, and 16 are objected to because of the following informalities 
Claim 8 recites “The system of claim 6 the video frame data”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “The system of claim 6 wherein the video frame data”
Claim 10 recites “system of claim 9”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “The system of claim 9”. 
Claim 11 recites “a system comprising”.  The Examiner believes that this is a typographical mistake and the Applicant meant to recite “the method comprising”.
Claim 16 recites “system of claim 15”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “The method of claim 15”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20120210227 A1) in view of Rosen et al. (US 20150100578 A1, hereinafter Rosen).

Regarding Claim 1, Lin discloses a system for providing content-dependent location information ([0008] FIG. 1 is a block diagram of a video playback system configured to incorporate geotagging data into a received video); comprising: 
at least one memory adapted to store location image data; at least one memory adapted to store location information; and at least one processor ([0021]: As shown in FIG. 2, the video playback system 102 comprises memory 214, a processing device 202… and mass storage 226. See also para [0028]) adapted to: 
receive a user request for location information comprising video frame data (Fig. 4; [0003]: The method further comprises receiving geotagging data via the user interface and associating the geotagging data with the selected frame of the video [0034]: When the user moves the mouse pointer 414 over a particular visual marker, the corresponding geotagging data is displayed); 
However, Lin does not explicitly teach “compare received video frame data to the stored location image data; and retrieve location information based, at least in part, upon a comparison of the video frame data to the stored location image information.”
On the other hand, in the same field of endeavor, Rosen teaches
compare received video frame data to the stored location image data (Fig. 5; [0074]: In step 510, an object is detected in one or more content items. As discussed above, this may be done by comparing graphical features in the content item with stored representation(s) of objects (e.g., in a local or remote database);[0045]: As used herein, the terms "content,"… may refer to… video recordings. See also para [0015], [0070]); and 
retrieve location information based, at least in part, upon a comparison of the video frame data to the stored location image information (Fig. 5; [0074]: In step 520, object metadata associated with the stored representation of the matching object is retrieved or generated. In step 530, the object metadata is then associated with the content item(s); [0051]: FIG. 2 illustrates various inputs upon which metadata may be based… which may utilize geo-location information 209).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lin to incorporate the teachings of Rosen to include “compare received video frame data to the stored location image data; and retrieve location information based, at least in part, upon a comparison of the video frame data to the stored location image information.”
The motivation for doing so would be to match features of content items to a stored representation of the object, as recognized by Rosen ([0015] of Rosen: The step of matching one or more features of the one or more content items to a stored representation of the object may comprise: determining a geo-location of the device; and comparing a representation of the one or more features to a plurality of representations of objects associated with the determined geo-location).

Regarding Claim 2, the combined teachings of Lin and Rosen disclose the system of claim 1.
Lin further teaches wherein the location information comprises at least one of the following: 
a location name; geographical coordinates of a location (Fig. 1; [0028]: For example, the default geotagging data 127 may simply comprise the name or coordinates of the geographical location for the opening scene); 
the name of a city; the name of a county the name of a province; the name of a state; the name of a country; the present time at a location; location temperature; location weather forecast ([0033]: Other geotagging data types include weather forecast data, location-specific advertisements, location-specific news, and so on); 
location travel restrictions; location demographic information; location lodging information; location tourist attractions; the distance between the user and a location; and travel options to a location (Fig. 1; [0028]: As described in more detail below, the video playback system 102 may receive other types of geographical data, including but not limited to, maps, Uniform Resource Locators (URLs), web pages, commentary, location-specific news, and other types of data).

Regarding Claim 3, the combined teachings of Lin and Rosen disclose the system of claim 1.
Lin further teaches, further comprising at least one media gateway device adapted to: receive at least one user command comprising the at least one user request; and communicate the at least one user request to the at least one processor (Fig. 1; [0019]: The video playback system 102 is configured to receive video content 115 stored on a storage medium such as by way of example and without limitation, a compact disc (CD) 120, a universal serial bus (USB) flash drive 122, and an external hard drive 126. As non-limiting examples, the video playback system 102 may be configured to read media content encoded in such formats as Digital Video Disc (DVD), Video CD (VCD), High Definition DVD (HD-DVD), BLU-RAY Disc, and China Blue High-Definition (CBHD) stored on a storage medium 120, 122, 126).

Regarding Claim 4, the combined teachings of Lin and Rosen disclose the system of claim 1.
Lin further teaches wherein the at least one processer comprises at least one of the following: a headend; and a server (Fig. 1; [0020]: The video playback system 102 may also be communicatively coupled to a geotagging data server 136 via the network 118 for receiving default geotagging data, as described in more detail later. As shown, the video playback system 102 may also receive video content 115 from the geotagging data server 136).

Regarding Claim 5, the combined teachings of Lin and Rosen disclose the system of claim 1.
Lin further teaches wherein the at least one processor is remotely located from the at least one display (Fig. 1; [0028]: Default geotagging data 127 may be retrieved either from local memory 214 or from a remote server based on the disc identifier 123).

Regarding Claim 6, the combined teachings of Lin and Rosen disclose the system of claim 1.
Lin further teaches, further comprising at least one display adapted to display video content (Fig. 1; [0018]: The video playback system 102 includes a display 104 and input devices such as a keyboard 106 and a mouse 108).

Regarding Claim 7, the combined teachings of Lin and Rosen disclose the system of claim 6.
Lin further teaches wherein the at least one display comprises at least one of the following: a digital television; a smartphone; a tablet; a computer; and a digital assistant ([0021]: FIG. 2 illustrates an embodiment of the video playback system 102 shown in FIG. 1. The video playback system 102 may be embodied in any one of a wide variety of wired and/or wireless computing devices, such as a desktop computer, portable computer, dedicated server computer, multiprocessor computing device, smart phone, personal digital assistant (PDA), digital camera, and so forth).

Regarding Claim 8, the combined teachings of Lin and Rosen disclose the system of claim 6.
Lin further teaches the video frame data is data extracted from video content being viewed upon the at least one display (Fig. 3; [0027]: In block 330, a user interface is provided, where the user interface includes a geo-based timeline that corresponds to the scenes associated with the different geographical locations. In block 340, geotagging data is received via the user interface for one or more scenes within the video, and in block 350, the geotagging data is associated with the one or more scenes in the video associated with different geographical locations).

Regarding Claim 9, the combined teachings of Lin and Rosen disclose the system of claim 6.
Lin further teaches wherein the at least one processor is further adapted to generate a representation of the retrieved location information, wherein the representation comprises at least one of the following: a graphical representation; and an audible representation (Fig. 8; [0037]: The method further comprises reading metadata associated with the video (block 820), selecting a frame from the video (block 830), providing a user interface with a map (block 840), displaying a default location of the selected frame on the map according to the metadata (block 850).

Regarding Claim 10, the combined teachings of Lin and Rosen disclose system of claim 9.
Lin further teaches wherein the graphical representation comprises at least one of the following: 
an overlay upon the content being viewed; a crawler upon the video content being viewed; a split-screen adjacent to the video content being viewed ([0011]: FIG. 4 illustrates an example user interface provided by the user interface generator of FIG. 1 for receiving geotagging data); and 
a full-screen display upon the at least one video display ([0037]: The method further comprises reading metadata associated with the video (block 820), selecting a frame from the video (block 830), providing a user interface with a map (block 840), displaying a default location of the selected frame on the map according to the metadata (block 850).

Regarding Claim 11, Lin discloses a method for providing content-dependent location information ([Abstract]: A method is implemented in a video playback system that includes a video editing interface for assigning geotagging data to a video), a system comprising: 
at least one memory adapted to store location image data; and at least one memory adapted to store location information ([0021]: As shown in FIG. 2, the video playback system 102 comprises memory 214, a processing device 202… and mass storage 226. See also para [0028]); 
the method comprising the steps of: 
receiving a user request for location information comprising video frame data ([0003]: The method further comprises receiving geotagging data via the user interface and associating the geotagging data with the selected frame of the video [0034]: When the user moves the mouse pointer 414 over a particular visual marker, the corresponding geotagging data is displayed); 
However, Lin does not explicitly teach “comparing received video frame data to the stored location image data; and retrieving location information based, at least in part, upon a comparison of the video frame data to the stored location image information.”
On the other hand, in the same field of endeavor, Rosen teaches
comparing received video frame data to the stored location image data ((Fig. 5; [0074]: In step 510, an object is detected in one or more content items. As discussed above, this may be done by comparing graphical features in the content item with stored representation(s) of objects (e.g., in a local or remote database);[0045]: As used herein, the terms "content,"… may refer to… video recordings. See also para [0015], [0070]); and 
retrieving location information based, at least in part, upon a comparison of the video frame data to the stored location image information (Fig. 5; [0074]: In step 520, object metadata associated with the stored representation of the matching object is retrieved or generated. In step 530, the object metadata is then associated with the content item(s); [0051]: FIG. 2 illustrates various inputs upon which metadata may be based… which may utilize geo-location information 209).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lin to incorporate the teachings of Rosen to include “comparing received video frame data to the stored location image data; and retrieving location information based, at least in part, upon a comparison of the video frame data to the stored location image information.”
The motivation for doing so would be to match features of content items to a stored representation of the object, as recognized by Rosen ([0015] of Rosen: The step of matching one or more features of the one or more content items to a stored representation of the object may comprise: determining a geo-location of the device; and comparing a representation of the one or more features to a plurality of representations of objects associated with the determined geo-location).

Regarding Claim 12, the combined teachings of Lin and Rosen disclose the method of claim 11.
Lin further teaches wherein the location information comprises at least one of the following: 
a location name; geographical coordinates of a location (Fig. 1; [0028]: For example, the default geotagging data 127 may simply comprise the name or coordinates of the geographical location for the opening scene); 
the name of a city; the name of a county the name of a province; the name of a state; the name of a country; the present time at a location; location temperature; location weather forecast ([0033]: Other geotagging data types include weather forecast data, location-specific advertisements, location-specific news, and so on); 
location travel restrictions; location demographic information; location lodging information; location tourist attractions; the distance between the user and a location; and travel options to a location (Fig. 1; [0028]: As described in more detail below, the video playback system 102 may receive other types of geographical data, including but not limited to, maps, Uniform Resource Locators (URLs), web pages, commentary, location-specific news, and other types of data).

Regarding Claim 13, the combined teachings of Lin and Rosen disclose the method of claim 11.
Lin further teaches wherein the system further comprises at least one media gateway, and the method further comprised the step of: receiving at the at least one media gateway device least one user command comprising the at least one user request (Fig. 1; [0019]: The video playback system 102 is configured to receive video content 115 stored on a storage medium such as by way of example and without limitation, a compact disc (CD) 120, a universal serial bus (USB) flash drive 122, and an external hard drive 126. As non-limiting examples, the video playback system 102 may be configured to read media content encoded in such formats as Digital Video Disc (DVD), Video CD (VCD), High Definition DVD (HD-DVD), BLU-RAY Disc, and China Blue High-Definition (CBHD) stored on a storage medium 120, 122, 126).

Regarding Claim 14, the combined teachings of Lin and Rosen disclose the method of claim 11.
Lin further teaches the video frame data is data extracted from video content being viewed by the user initiating the user request for location information (Fig. 3; [0027]: In block 330, a user interface is provided, where the user interface includes a geo-based timeline that corresponds to the scenes associated with the different geographical locations. In block 340, geotagging data is received via the user interface for one or more scenes within the video, and in block 350, the geotagging data is associated with the one or more scenes in the video associated with different geographical locations).

Regarding Claim 15, the combined teachings of Lin and Rosen disclose the method of claim 11.
Lin further teaches wherein the system further comprises the step of: generating a representation of the retrieved location information, wherein the representation comprises at least one of the following: a graphical representation; and an audible representation (Fig. 8; [0037]: The method further comprises reading metadata associated with the video (block 820), selecting a frame from the video (block 830), providing a user interface with a map (block 840), displaying a default location of the selected frame on the map according to the metadata (block 850).

Regarding Claim 16, the combined teachings of Lin and Rosen disclose system of claim 15.
Lin further teaches wherein the graphical representation comprises at least one of the following: 
an overlay upon the video content; a crawler upon video content; a split-screen adjacent to video content ([0011]: FIG. 4 illustrates an example user interface provided by the user interface generator of FIG. 1 for receiving geotagging data); and 
a full-screen display (Fig. 8; [0037]: The method further comprises reading metadata associated with the video (block 820), selecting a frame from the video (block 830), providing a user interface with a map (block 840), displaying a default location of the selected frame on the map according to the metadata (block 850).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168        

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168